 

Exhibit 10.2

 



THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
OFFERED, PLEDGED OR OTHERWISE DISTRIBUTED FOR VALUE UNLESS THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS COVERING SUCH SECURITIES, OR
THE COMPANY RECEIVES AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY STATING
THAT SUCH SALE, TRANSFER, ASSIGNMENT, OFFER, PLEDGE OR OTHER DISTRIBUTION FOR
VALUE IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF
SUCH ACT AND SUCH LAWS.

 

 

CELCUITY INC.

a Delaware corporation

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.: CSW-__ Name of Holder: ___________________________________ Warrant
Issue Date: September 22, 2017 No. of Warrant Shares: _______________ Warrant
Exercise Price: $9.50 per Share Aggregate Warrant
Exercise Price:

 

$___________

Expiration Date: September 22, 2024

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, the Holder
named above, or its registered assigns, is entitled to subscribe for and
purchase from Celcuity Inc., a Delaware corporation, at any time after the date
hereof up to and including 5:00 p.m. Minneapolis, Minnesota time on the
Expiration Date set forth above, the number of fully paid and non-assessable
Warrant Shares at the Warrant Exercise Price set forth above, all subject to the
terms and conditions set forth in this Warrant. The Warrant Exercise Price and
the number of Warrant Shares are subject to adjustment in accordance with the
anti-dilution provisions of this Warrant.

 

1.       Definitions. Capitalized terms not defined elsewhere in this Warrant
shall have the meanings set forth below.

 

(a)       “Company” means Celcuity Inc., a Delaware corporation, or any
successor entity resulting from a merger or consolidation of the Company with
another limited liability company, corporation or other entity or a
reorganization or conversion of the Company into another entity.

 



1 

 

 

(b)       “Holder” means the Holder named above, any party who acquires all or a
part of this Warrant as a registered transferee of the Holder, or any record
holder or holders of Warrant Shares issued upon exercise, whether in whole or in
part, of this Warrant.

 

(c)       “Shares” means shares of Common Stock, par value $0.001, of the
Company, subject to adjustment as provided in Section 5.

 

(d)       “Warrant Shares” means the Shares that may be acquired upon exercise
of this Warrant.

 

2.       Exercise. Subject to the provisions of Section 2(b) hereof, the rights
represented by this Warrant may be exercised by the Holder hereof, in whole or
in part (but not as to a fractional Warrant Share), by written notice of
exercise (in the form attached hereto) delivered to the Company at its principal
office prior to the Expiration Date and accompanied or preceded by the surrender
of this Warrant and a check in payment of the aggregate Warrant Exercise Price
for the Warrant Shares purchased upon such exercise.

 

(a)       The Company agrees that the Warrant Shares purchased upon exercise of
this Warrant shall be and are deemed to be issued to the Holder as of the close
of business on the date on which this Warrant shall have been surrendered and
the payment made for such Warrant Shares as aforesaid. Subject to the provisions
of Section 2(b), certificates for the Warrant Shares so purchased shall be
delivered to the Holder within a reasonable time, not exceeding fifteen (15)
days after the rights represented by this Warrant shall have been so exercised,
and, unless this Warrant has expired, a new Warrant representing the right to
purchase the number of Warrant Shares, if any, with respect to which this
Warrant shall not then have been exercised shall also be delivered to the Holder
within such time.

 

(b)       Notwithstanding the foregoing, the Company shall not be required to
deliver any certificate for Warrant Shares upon exercise of this Warrant except
in accordance with exemptions from the applicable securities registration
requirements or effective registrations under applicable securities laws. The
Holder exercising this Warrant shall execute such documents and make such
representations, warranties and agreements as may be required to comply with the
exemptions relied upon by the Company for the issuance of the Warrant Shares.

 

3.       Exchange and Replacement. Subject to Sections 2 and 7 hereof, this
Warrant is exchangeable upon the surrender hereof by the Holder to the Company
at its principal office for new Warrants of like tenor and date representing in
the aggregate the right to purchase the number of Warrant Shares purchasable
hereunder, each of such new Warrants to represent the right to purchase such
number of Warrant Shares (not to exceed the aggregate total number purchasable
hereunder) as shall be designated by the Holder at the time of such surrender.
Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction, or mutilation of this Warrant, and, in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it,
and upon surrender and cancellation of this Warrant, if mutilated, the Company
will make and deliver a new Warrant of like tenor, in lieu of this Warrant;
provided, however, that if the Agent shall be such Holder, an agreement of
indemnity by such Holder shall be sufficient for all purposes of this Section 3.
This Warrant shall be promptly canceled by the Company upon the surrender hereof
in connection with any exchange or replacement.

 



2 

 

 

4.       Covenants of the Company. The Company covenants and agrees that all
Warrant Shares will, upon issuance, be duly authorized and issued, fully paid,
non-assessable, and free from all taxes, liens, and charges with respect to the
issue thereof except for all taxes, liens and charges imposed by the Holder. The
Company further covenants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will at all
times have authorized and reserved for the purpose of issue upon exercise of the
subscription rights evidenced by this Warrant a sufficient number of Shares to
provide for the exercise of the rights represented by this Warrant.

 

5.       Anti-dilution Adjustments. The provisions of this Warrant are subject
to adjustment as follows:

 

(a)       Subdivision or Combination of Warrant Shares. If the Company at any
time after the Warrant Issue Date subdivides or combines the outstanding Shares,
the Warrant Exercise Price shall be decreased, in the case of a subdivision, or
increased, in the case of a combination, in the same proportion as the Shares
are subdivided or combined, effective automatically as of the date the Company
shall take a record of the holders of its Shares for the purpose of the
subdivision or combination (or if no such record is taken, as of the
effectiveness of the subdivision or combination).

 

(b)       Distributions in Shares. If the Company at any time makes a
distribution to holders of Shares payable in the same Shares, or fixes a record
date for the determination of holders of Shares entitled to receive a
distribution payable in the same Shares, the Warrant Exercise Price shall be
decreased by multiplying it by a fraction, (A) the numerator of which shall be
the total number of Shares outstanding immediately prior to such distribution,
and (B) the denominator of which shall be the total number of Shares outstanding
immediately after such distribution (plus, if the Company paid cash instead of
fractional Shares otherwise issuable in such distribution, the number of
additional Shares which would have been outstanding had the Company issued
fractional Shares instead of cash), effective automatically as of the date the
Company shall take a record of the holders of its Shares for the purpose of
receiving such distribution (or if no such record is taken, as of the
effectiveness of such distribution).

 

(c)       Reclassification, Consolidation or Merger. If (1) at any time, as a
result of (A) a capital reorganization or reclassification (other than a
subdivision, combination or distribution which gives rise to adjustment of the
Warrant Exercise Price pursuant to Section 5(a) or Section 5(b) above); or (B) a
merger or consolidation of the Company with another corporation, partnership,
limited liability company or other entity (whether or not the Company is the
surviving entity), the class or series of stock in the Company issuable upon the
exercise of this Warrant shall be changed into or exchanged for the same or a
different number of shares of any class or classes of stock in the Company or
any class or classes of stock or other equity interest in any other corporation,
partnership, limited liability company or other entity, or other securities
convertible into such stock or equity interests, then (2) as a part of such
reorganization, reclassification, merger or consolidation, appropriate
adjustments shall be made in the terms of this Warrant so that (y) the Holder
shall thereafter be entitled to receive, upon exercise of this Warrant, the kind
and amount of stock in the Company, shares of stock, other equity interests,
other securities, money and property which the Holder would have received at the
time of such capital reorganization, reclassification, merger or consolidation,
if the Holder had exercised its right under this Warrant to purchase Warrant
Shares immediately prior to such capital reorganization, reclassification,
merger or consolidation, and (z) this Warrant shall thereafter be adjusted on
terms as nearly equivalent as may be practicable to the adjustments heretofore
provided in this Section 5. The provision of this Section 5(c) shall similarly
apply to successive capital reorganizations, reclassifications, mergers, and
consolidations.

 



3 

 

 

(d)       Liquidating Distributions, etc. If the Company, at any time while this
Warrant is outstanding, shall make a distribution of its assets to the holders
of its Shares as a distribution in liquidation or partial liquidation or by way
of return of capital, the Holder shall, upon exercise of the Holder’s rights
hereunder and payment of the Warrant Exercise Price, both in accordance with
Section 2 hereof, be entitled to receive, in addition to the number of Warrant
Shares receivable upon such exercise, the assets that would have been payable to
the Holder as owner of that number of Warrant Shares had the Holder been a
holder of record of such Warrant Shares on the record date for such
distribution; and an appropriate provision therefor shall be made a part of any
such distribution in accordance with the plan for such distribution.

 

(e)       Other Action Affecting Shares. If at any time the Company takes any
action affecting its Shares, other than an action described in any of
Sections 5(a) through 5(d) above which, in the opinion of the Company’s Board of
Directors, would have an adverse effect upon the rights of the Holder to
purchase Warrant Shares, then the Warrant Exercise Price or the kind or amount
of securities issuable upon the exercise of this Warrant, or both, shall be
adjusted in such manner and at such time as the Board may in good faith
determine to be equitable in the circumstances.

 

(f)       Adjustment of Number of Warrant Shares. Upon each adjustment to the
Warrant Exercise Price pursuant to Section 5(a) or Section 5(b) above, the
number of Warrant Shares purchasable hereunder shall be adjusted (including any
fractions of such Warrant Shares) by multiplying such number by a fraction, the
numerator of which shall be the Warrant Exercise Price immediately prior to such
adjustment and the denominator of which shall be the Warrant Exercise Price
immediately thereafter.

 

(g)       Notice of Adjustment Events. Whenever the Company contemplates the
occurrence of an event which would give rise to adjustments under this
Section 5, the Company shall mail to the Warrant Holder, at least fifteen (15)
days prior to the record date with respect to such event or, if no record date
shall be established, at least fifteen (15) days prior to such event, a notice
specifying (i) the nature of the contemplated event, (ii) the date on which any
such record is to be taken for the purpose of such event, (iii) the date on
which such event is expected to become effective, and (iv) the time, if any is
to be fixed, when the holders of record of Shares interest (or other securities)
shall be entitled to exchange their Shares (or other securities) for securities
or other property deliverable in connection with such event.

 

(h)       Notice of Adjustments. Whenever the Warrant Exercise Price or the kind
or amount of securities issuable upon the exercise of this Warrant, or both,
shall be adjusted pursuant to this Section 5, the Company shall prepare a
written notice of such adjustments, setting forth in reasonable detail the event
requiring the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the Warrant Exercise Price and the kind and
amount of securities issuable upon the exercise of this Warrant after giving
effect to such adjustment, and shall mail such notice (by first class mail
postage prepaid) to the Holder promptly after each adjustment.

 



4 

 

 

6.       No Rights or Obligations as a Shareholder. Nothing contained in this
Warrant shall be construed as imposing any obligation on the Holder to purchase
any securities of the Company, or as conferring upon the Holder any voting
rights or other rights as a shareholder of the Company or as imposing on the
Holder any obligations as a shareholder of the Company, until this Warrant is
actually exercised.

 

7.       Notice of Transfer of Warrant or Resale of the Warrant Shares.

 

(a)       Subject to the restrictions on sale, assignment, hypothecation, or
other transfer set forth in Section 2(b) hereof, the Holder, by acceptance of
this Warrant, agrees to give written notice to the Company, before transferring
this Warrant or any Warrant Shares, of such Holder’s intention to do so,
describing briefly the manner of any proposed transfer. Promptly upon receiving
such written notice, the Company shall present copies thereof to the Company’s
counsel. If in the opinion of such counsel the proposed transfer may be effected
without registration or qualification (under any federal or state securities
laws), the Company, as promptly as practicable, shall notify the Holder of such
opinion, whereupon the Holder shall be entitled to transfer this Warrant or to
dispose of Warrant Shares received upon the previous exercise of this Warrant,
all in accordance with the terms of the notice delivered by the Holder to the
Company; provided that an appropriate legend may be endorsed on this Warrant or
the certificates for such Warrant Shares respecting restrictions upon transfer
thereof necessary or advisable in the opinion of counsel to the Company and
satisfactory to the Company to prevent further transfers which would be in
violation of Section 5 of the Securities Act of 1933, as amended, and applicable
state securities laws; and provided further that the Holder and prospective
transferee or purchaser shall execute such documents and make such
representations, warranties, and agreements as may be required to comply with
the exemptions relied upon by the Company for the transfer or disposition of the
Warrant or Warrant Shares.

 

(b)       If in the opinion of Company’s counsel the proposed transfer or
disposition of this Warrant or any Warrant Shares described in the written
notice given pursuant to this Section 7 may not be effected without registration
or qualification of such transfer or disposition under applicable securities
laws, the Company shall promptly give written notice thereof to the Holder, and
the Holder will limit its activities in respect to such transfer or disposition
to such activities as, in the opinion of such counsel, are permitted by law.

 

8.       Legends. The certificates representing any Warrant Shares issued upon
exercise of this Warrant shall bear a legend containing substantially the
following language:

 

“The Shares represented by this Certificate have been issued without
registration under the Securities Act of 1933, and no transfer of them will be
made by the Company unless done pursuant to an effective registration statement
under the Securities Act of 1933, as amended, and under appropriate state laws,
or there is presented to the Company an opinion of counsel satisfactory to it to
the effect that such registration is not required.

 

9.       Miscellaneous.

 

(a)       The representations, warranties and agreements herein contained shall
survive the exercise of this Warrant. This Warrant shall be interpreted under
the laws of the State of Minnesota.

 



5 

 

 

(b)       All Shares or other securities issued upon the exercise of the Warrant
shall be validly issued, fully paid and non-assessable, and the Company will pay
all taxes due and payable by the issuer in respect of the issuance thereof.

 

(c)       Neither this Warrant nor any term hereof may be changed, waived,
discharged or terminated orally but only by an instrument in writing signed by
the party against which enforcement of the change, waiver, discharge or
termination is sought.

 

IN WITNESS WHEREOF, Celcuity Inc. has caused this Warrant to be signed by its
duly authorized officer as of the Warrant Issue Date set forth above.

 



  CELCUITY INC.                     By:            Brian F. Sullivan     Its:
   Chief Executive Officer  



  



6 

 

 

NOTICE OF EXERCISE OF WARRANT

 

To be signed by the registered Holder in order to exercise the Warrant

 

 

TO: CELCUITY INC.

 

The undersigned Holder hereby irrevocably elects to exercise the attached
Warrant to purchase for cash __________________ of the Warrant Shares issuable
upon the exercise of such Warrant, and requests that certificates for such
Warrant Shares (together with a new Warrant to purchase the number of Warrant
Shares, if any, with respect to which this Warrant is not exercised) be issued
in the name of the following person:

 

 



            Name in which Shares shall be registered       (please print)      
              Social security or tax identification number              
Address:                                                     Dated:        
Signature of Holder*                     Name of Holder (please print)          
          Title of signatory (if signing for an entity)



 

 

*The signature on this Notice of Exercise of Warrant must correspond to the name
as written upon the face of the Warrant in every particular without alteration
or enlargement or any change whatsoever. When signing on behalf of a
corporation, partnership, trust or other entity, please indicate your
position(s) and title(s) with such entity.

 

7 

 

 

ASSIGNMENT FORM

 

To be signed only upon authorized transfer of Warrants.

 

 

TO: CELCUITY INC.

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
________________________________________________________________ the right to
purchase the securities of Celcuity Inc. to which the within Warrant relates and
appoints ____________________________________________ as attorney-in-fact, with
full power of substitution in the premises, to transfer said right on the books
of Celcuity Inc..

 

 



Dated:         Signature of Holder*                     Name of Holder (please
print)                     Title of signatory (if signing for an entity)        
              Address of transferee:                                            
   

 

 

*The signature on this Assignment Form must correspond to the name as written
upon the face of the Warrant in every particular without alteration or
enlargement or any change whatsoever. When signing on behalf of a corporation,
partnership, trust or other entity, please indicate your position(s) and
title(s) with such entity.

 



8 

 

